IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 01-41316
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

JAJUAN LOVEJOY,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-00-CR-298-2
                      --------------------
                        December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jajuan Lovejoy appeals his guilty-plea conviction for

possession with intent to distribute 2.3 kilograms of cocaine.

Lovejoy contends that 21 U.S.C. §§ 841(a) & (b) are facially

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).

     As Lovejoy concedes, his argument is foreclosed by this

court’s decision in United States v. Slaughter, 238 F.3d 580, 582

(5th Cir. 2000), cert. denied., 532 U.S. 1045 (2001).     He raises

the issue only to preserve it for Supreme Court review.    The

judgment of the district court is AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.